People v Rodriguez (2017 NY Slip Op 01457)





People v Rodriguez


2017 NY Slip Op 01457


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Friedman, J.P., Richter, Kapnick, Kahn, JJ.


3192 5310/12

[*1]The People of the State of New York, Respondent,
vGerard Rodriguez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Judgment, Supreme Court, New York County (Melissa C. Jackson, J.), rendered June 11, 2013, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, with five years' postrelease supervision, unanimously modified, on the law, to the extent of vacating the period of postrelease supervision and remanding the matter for further proceedings in accordance with this decision, and otherwise affirmed.
Defendant is entitled to a remand for the sole purpose of reconsideration of the length of the term of postrelease supervision (see People v Reynolds, 57 AD3d 336 [1st Dept 2008], lv denied 12 NY3d 787 [2009]). It appears that the court did not realize that it had the discretion to impose a term of postrelease supervision of as little as 2½ years.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK